Citation Nr: 0023099	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1969.  
The appellant is the re-married widow of the veteran who died 
in January 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran died on January [redacted], 1984 as the result 
of the complications determined to have been the due to his 
service-connected disabilities.  

2.  The appellant, the veteran's widow, is not shown to have 
filed a formal or informal claim for DIC benefits prior to 
her remarriage in November 1989.  

3.  The RO received the initial claim for DIC benefits from 
the appellant on May 4, 1998.  



CONCLUSION OF LAW

DIC benefits based on service connection for the cause of the 
veteran's death are not payable to the appellant.  38 
U.S.C.A. §§ 5107, 5110. 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.150, 3.155, 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1968 to May 
1969 and suffered a gunshot wounds in connection with combat 
duty in the Republic of Vietnam.  The veteran's DD form 214 
indicates that the veteran had received the Purple Heart 
Medal and the Combat Action Ribbon.  

The veteran died on January [redacted], 1984.  The veteran's 
death certificate showed that the immediate cause of death was 
that of massive upper gastrointestinal bleeding due to, or as 
the consequence of post-operative rhinoplasty.  

At the time of his death, the veteran's service-connected 
disabilities had included: the residuals of a gunshot wound 
injury to the lung, rated as 40 percent disabling; an anxiety 
disorder, rated as 30 percent disabling; shoulder muscle 
injury, rated as 20 percent disabling; the residuals of a 
foot injury, rated as 10 percent disabling; and a digestive 
disorder, rated as noncompensably disabling.  

In a January 1998 statement, the appellant contended that she 
did not file a claim for DIC benefits at the time of the 
veteran's death because a benefits counselor had told her 
that she had too much money to be eligible to receive death 
benefits from VA.  The appellant also noted that she had 
remarried in November 1989.  

The appellant reported that she finally went to see another 
representative in 1995 regarding Dependents' Educational 
Assistance for her daughter's law school tuition.  
Reportedly, the representative explained to her that she had 
been misinformed about DIC at the time of the veteran's 
death.  

The Board notes in this regard that, because the veteran's 
original claims file had been lost, a rebuilt claims file had 
been created by the RO in 1998.  

In a November 1997 rating decision, the RO established basic 
eligibility to Dependents' Educational Assistance based on 
service connection for the cause of the veteran's death on 
September 28, 1995.  

On May 4, 1998, the RO received an application for DIC 
benefits from the appellant.  

In a May 1998 rating decision, the RO denied the appellant's 
claim for DIC benefits, explaining that the Omnibus Budget 
Reconciliation Act of 1990, Public Law 101-508 had eliminated 
reinstatement of benefits to surviving spouses who remarried 
after the veteran's death.  

The RO further explained that retroactive death benefits for 
the period from January [redacted], 1984 (date of the veteran's 
death) to November 18, 1989 (date of surviving spouse's 
remarriage) were not warranted because there is no record 
showing a claim for DIC benefits had been received for that 
time period.  

In January 1999, the RO notified the appellant that the 
payment of VA burial allowance benefits had authorized for 
her.  

In her Substantive Appeal, the appellant noted that she had 
notified VA of her husband's death and filed for a burial 
marker shortly after the veteran's death.  The appellant 
argued that her request for a burial marker should have 
generated an application to be sent to her by VA, but that 
she never received anything from VA.  The appellant also 
contended that the notification of her husband's death in 
1984 should have been considered an informal claim for 
benefits.  As such, the appellant indicated that she was 
entitled to retroactive DIC benefits from February 1984 to 
November 1989.  


II.  Legal Analysis

The appellant contends that she is entitled to receive DIC 
benefits for the period from February 1984 until the time of 
her remarriage in November 1989.  

Unless specifically provided otherwise, the effective date of 
an award for DIC benefits based on an original claim, or a 
claim reopened after a final disallowance, shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (1999).  

For death benefits due to service-connected death after 
separation from service, the effective date is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise the date of receipt of claim.  38 U.S.C.A. § 
5110(d)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(c)(2) 
(1999).  

Death benefits are not payable to the surviving spouse of a 
veteran who is currently remarried.  See 38 C.F.R. § 3.55 
(1999); 38 U.S.C.A. § 101(3) (West 1991 & Supp. 2000).  

In this case, the appellant contends that her request in 1984 
for a burial marker and notification to VA of the veteran's 
death should serve as an informal claim for death benefits.  
However, the Board notes that, in Shields v. Brown, 8 Vet. 
App. 346 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that an application for burial benefits 
was not in and of itself an application for DIC benefits.  In 
that case, the Court indicated that an application for burial 
benefits "[might] not be construed as an informal claim for 
DIC benefits" pursuant to 38 C.F.R. § 3.155, because the 
appellant did not identify DIC benefits as among the benefits 
being sought.  See also Herzog v. Derwinski, 2 Vet. App. 502, 
503 (1992).  

The appellant also has provided no competent evidence to show 
what type of notification had been provided to VA at the time 
of the veteran's death.  In view of the foregoing, the Board 
finds that the appellant is not shown to have filed a formal 
or informal claim for DIC benefits prior to remarriage in 
1989.  See also Stewart v. Brown, 10 Vet. App. 15 (1997).  

The Board is sympathetic to the appellant's contentions that 
she was misinformed at the time of the veteran's death with 
regard to eligibility for VA benefits.  However, the Board is 
bound by the law and regulations, as set forth hereinabove, 
and is unable to provide the appellant with a favorable grant 
of the DIC benefits on appeal.  

In summary, as the appellant is not shown to have filed a 
claim for DIC benefits until several years after she 
remarried in November 1989, the payment of DIC benefits is 
not warranted in this case.  



ORDER

As DIC benefits based on service connection for the cause of 
the veteran's death are not payable, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

